DETAILED ACTION

This action is responsive to communications filed on May 24, 2020. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1 and 16 are independent claims.
Claims 16-20 are withdrawn.
Claims 1-7 and 9-15 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al., US Patent Application Publication no. US 2015/0378320 (“Knight”), and further in view of Lee et al., US Patent Application Publication no. US 2015/0222743 (“Lee”).
Claim 1:
	Knight teaches or suggests a method, comprising:
		providing a loop (see Fig. 1-4);
providing a direction of time travel on the loop (see Fig. 1-4; para. 0015 - chapter ring 108 has a ring shape commensurate with the circular perimeter of the watch dial display 106. The chapter ring 108 includes a plurality of hour positions corresponding to the hours in the time span represented by the chapter ring 108.);
providing a storage medium (see Fig. 7; para. 0032 - electronic timepiece 102 includes one or more processors 702 (e.g., a central processing device or CPU) or other processing component, one or more storage locations, such as system memory 704; para. 0036 - receiving configuration information 140 regarding the countdown timer feature 130 and the event scheduling feature 124, storing the configuration information at the system memory 704.);
locating a start perpendicular section of the loop perpendicular to the direction of time travel, for representing start of the day on the date, so that each perpendicular section of the loop represents a time instant on the day, a segment of the loop along the direction of time travel represents a time period, and the loop represents the whole day (see Fig. 1-4; para. 0013 - the "24 hour" position for a 24-hour chapter ring); para. 0015 - The chapter ring 108 has a ring shape commensurate with the circular perimeter of the watch dial display 106. The chapter ring 108 includes a plurality of hour positions corresponding to the hours in the time span represented by the chapter ring 108. Some or all of the hour positions may be identified by corresponding hour marks, such as the tick-mark and hour number combination shown in FIG. 1. The chapter ring 108 further may include a minute track 116 that includes tick marks or other shapes for the minute positions along the sweep of the electronic watch dial display; para. 0017 – the time span currently represented by the chapter ring 108.  schedule ring 126 is divided into a plurality of schedule segments (e.g., schedule segment 128), with each schedule segment representing a corresponding time span (30 minutes in the illustrated example) based on its position relative to the hour positions of the chapter ring 108; para. 0019 - the 24th hour position for a 24-hour dial);
providing a fist means for selecting a color for a perpendicular section of the loop, based on an attribute at the time instant of the perpendicular section (see Fig. 1-4; para. 0017 - one or more schedule segments corresponding to a scheduled event may have their appearance altered by changing their color. appearance of the schedule segments 128 of an event span indicator 133 corresponding to a scheduled event may depend on whether the scheduled event is upcoming or is in progress; para. 0021 - appearance attributes of the event span indicator corresponding to the scheduled event so as to indicate that the status of the scheduled event has changed from "upcoming" to "in progress.";
painting each perpendicular section of the loop with the color selected by the first means (see Fig. 1-4; para. 0017 - one or more schedule segments corresponding to a scheduled event may have their appearance altered by changing their color. appearance of the schedule segments 128 of an event span indicator 133 corresponding to a scheduled event may depend on whether the scheduled event is upcoming or is in progress; para. 0018 - changing their coloration from white to grey; para. 0021 - appearance attributes of the event span indicator corresponding to the scheduled event so as to indicate that the status of the scheduled event has changed from "upcoming" to "in progress.";
whereby the loop can serve as a color coded analog clock (see Fig. 1-4; para. 0015 – electronic timepiece 102 includes an electronic watch dial display 106 having a chapter ring 108 swept by one or more clock hands, such as an hour hand 110, a minute hand 112, and a second hand 114, as typically is found on analog clock faces; para. 0017 - one or more schedule segments corresponding to a scheduled event may have their appearance altered by changing their color. appearance of the schedule segments 128 of an event span indicator 133 corresponding to a scheduled event may depend on whether the scheduled event is upcoming or is in progress; para. 0018 - changing their coloration from white to grey; para. 0021 - appearance attributes of the event span indicator corresponding to the scheduled event so as to indicate that the status of the scheduled event has changed from "upcoming" to "in progress."; para. 0029 - FIGS. 1-5 illustrate example implementations of a watch dial display using an analog watch face configuration with clock hands to indicate the current time.).
	Knight appears to fail to explicitly disclose storing a date in the storage medium.
Lee teaches or suggests storing a date in the storage medium (see Fig. 13(c), 13(d), 15(a), and 15(b); para. 0188 - digital watch representing both a time 1510 and a date 1520 is displayed; region for displaying the date 1520 is selected by a touch input with a pointer, referring to FIG. 15(b), a calendar of a month unit can be displayed. If a selection of a date from the calendar is completed; para. 0191 - above-described methods can be implemented in a program recorded mediU111 as computer-readable codes.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Knight, to include storing a date in the storage medium for the purpose of efficiently maintaining schedule data for later retrieval and incorporation into an interface, improving a user’s ability to be made aware of an event, as taught by Lee (0188 and 0189).

Claim 3:
	Knight further teaches or suggests wherein the loop is an annulus, so that an arc of the annulus represents a time period, and a concentric arc of the annulus represents a time period (see Fig. 1-4; para. 0013 - watch dial display includes a chapter ring congruent with a perimeter of the electronic watch dial display; para. 0017 - scheduled events that are scheduled to occur within the time span currently represented by the chapter ring 108. In the depicted example, the event scheduling feature 124 is provided as a schedule ring 126 circling the axis of the clock hands 110, 112, and 114 that augments the chapter ring 108 between the hour number indicators and the perimeter of the watch dial display 106. The schedule ring 126 is divided into a plurality of schedule segments (e.g., schedule segment 128), with each schedule segment representing a corresponding time span.).

Claim 4:
	Knight further teaches or suggests providing a display device; and displaying the annulus via the display device (see Fig. 1-4.).

Claim 5:
	Knight further teaches or suggests displaying a first arc concentric to the annulus, for representing the scheduled time period of a daily recurring activity (see Fig. 1-4; para. 0013 – scheduled events may include location-specific sunrise, sunset, moonrise, or moonset events; para. 0017 - scheduled event, the electronic timepiece 102 can control the watch dial display 106 so as to alter the appearance of the one or more schedule segments corresponding to the time span of the scheduled event, and thus present to the user an event span indicator that visually represents the start and end times of the corresponding scheduled event (or approximations thereof) relative to the hour indicators of the chapter ring 108, as well as the approximate span of the scheduled event.).

Claim 6:
	Knight further teaches or suggests wherein the first arc is painted with a color gradient, for indicating different values of an attribute of the daily recurring activity at different times (see Fig. 1-4; para. 0017 - scheduled event, the electronic timepiece 102 can control the watch dial display 106 so as to alter the appearance of the one or more schedule segments corresponding to the time span of the scheduled event, and thus present to the user an event span indicator that visually represents the start and end times of the corresponding scheduled event (or approximations thereof) relative to the hour indicators of the chapter ring 108, as well as the approximate span of the scheduled event. The one or more schedule segments corresponding to a scheduled event may have their appearance altered by changing their color. appearance of the schedule segments 128 of an event span indicator 133 corresponding to a scheduled event may depend on whether the scheduled event is upcoming or is in progress.).

Claim 10:
	Knight further teaches or suggests indicia for time instants, disposed adjacent to the corresponding perpendicular sections on the loop (see Fig. 1-4; para. 0015 - Some or all of the hour positions may be identified by corresponding hour marks, such as the tick-mark and hour number combination shown in FIG. 1. The chapter ring 108 further may include a minute track 116 that includes tick marks or other shapes for the minute positions along the sweep of the electronic watch dial display.).

Claim 11:
	Knight further teaches or suggests wherein the indicia are selected from the group consisting of short lines and text describing the time instants (see Fig. 1-4; para. 0015 - Some or all of the hour positions may be identified by corresponding hour marks, such as the tick-mark and hour number combination shown in FIG. 1. The chapter ring 108 further may include a minute track 116 that includes tick marks or other shapes for the minute positions along the sweep of the electronic watch dial display.).

Claim 14:
	Knight further teaches or suggests displaying a series of concentric arcs of the annulus, each representing an activity during the time period of the concentric arc (see Fig. 1-4; para. 0013 – scheduled events may include location-specific sunrise, sunset, moonrise, or moonset events; para. 0017 - scheduled event, the electronic timepiece 102 can control the watch dial display 106 so as to alter the appearance of the one or more schedule segments corresponding to the time span of the scheduled event, and thus present to the user an event span indicator that visually represents the start and end times of the corresponding scheduled event (or approximations thereof) relative to the hour indicators of the chapter ring 108, as well as the approximate span of the scheduled event.).

Claim 15:
	Knight fails to explicitly disclose means for changing the date in the storage medium, whereby the user can quickly study the attribute on a plurality of days.
Lee teaches or suggests means for changing the date in the storage medium, whereby the user can quickly study the attribute on a plurality of days (see Fig. 13(c), 13(d), 15(a), and 15(b); para. 0188 - digital watch representing both a time 1510 and a date 1520 is displayed; region for displaying the date 1520 is selected by a touch input with a pointer, referring to FIG. 15(b), a calendar of a month unit can be displayed. If a selection of a date from the calendar is completed; para. 0191 - above-described methods can be implemented in a program recorded mediU111 as computer-readable codes.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Knight, to include means for changing the date in the storage medium, whereby the user can quickly study the attribute on a plurality of days for the purpose of efficiently maintaining schedule data for later retrieval and incorporation into an interface, improving a user’s ability to be made aware of an event, as taught by Lee (0188 and 0189).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight, in view of Lee, and further in view of Rosevar, US Patent Application Publication no. US 2005/0094492 (“Rosevar”).
Claim 2:
	Knight fails to explicitly disclose wherein the attribute at a time instant is the light condition selected from the group consisting of natural light and artificial light conditions.
	Rosevar teaches or suggests wherein the attribute at a time instant is the light condition selected from the group consisting of natural light and artificial light conditions (see Fig. 1-4; para. 0006 - provides a more instantly understandable method of displaying the day, night and twilight hours; para. 0021 - pie-shaped sections for twilight 22 and either day or night 24, represent the twilight conditions. pie-shaped sections 22, 24 are differentiated by being different shades or colors. In the present invention, blue represents day, black represents night, and gray represents twilight. However, other colors can also be employed to satisfy individual preferences; para. 0022 - time is presented on a twenty-four hour analog clock face 36. The pie-shaped sections for twilight, day and night 22, 24 represent the twilight conditions for the successive twenty four hours.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Knight, to include wherein the attribute at a time instant is the light condition selected from the group consisting of natural light and artificial light conditions for the purpose of efficiently shading or color-coding times on a timepiece based on light conditions, improving a user’s ability quickly understanding light conditions during a day, as taught by Rosevar (0006 and 0021).

Claim(s) 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight, in view of Lee, and further in view of Jang et al., US Patent Application Publication no. US 2016/0313869 (“Jang”).
Claim 7:
	Knight fails to explicitly disclose providing a second means for adjusting the scheduled time period of the daily recurring activity, by rotating the first arc or an end of the first arc with a pointing device.
	Jang teaches or suggests providing a second means for adjusting the scheduled time period of the daily recurring activity, by rotating the first arc or an end of the first arc with a pointing device (see Fig. 24; para. 0233 - upon receiving a user input 2440 for touching one side of a second schedule icon 2432 and then dragging the second schedule icon 2432 clockwise, the smart watch 200 may extend schedule time by as much as the dragged distance. On the other hand, upon receiving a user input (not shown) for touching one side of the second schedule icon 2432 and then dragging the second schedule icon 2432 counterclockwise, the smart watch 200 may reduce schedule time by as much as the dragged distance; para. 0235 - perform a day repeat function.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Knight, to include providing a second means for adjusting the scheduled time period of the daily recurring activity, by rotating the first arc or an end of the first arc with a pointing device for the purpose of efficiently adjusting a scheduled event, improving user customization and fine tuning of a schedule, as taught by Jang (0209 and 0233).


Claim 12:
	Knight fails to explicitly disclose displaying, via the display device, an indicium adjacent to the perpendicular section of the annulus for a first time instant, for representing the first time instant; and providing a second means for rotating the indicium around the annulus, thereby changing the first time instant; whereby a user can quickly study activities at any time instant interactively.
	Jang teaches or suggests displaying, via the display device, an indicium adjacent to the perpendicular section of the annulus for a first time instant, for representing the first time instant; and providing a second means for rotating the indicium around the annulus, thereby changing the first time instant; whereby a user can quickly study activities at any time instant interactively (see Fig. 21-24; para. 0209 - sequentially displays upcoming schedule information items according to a preset gesture input during a moving circle mode; para. 0210 - smart watch 200 may display a plurality of schedule information items 2131 to 2134 in a surrounding region 2120 of a watch image 2110 in a moving circle mode; para. 0212 - continuously dragging the watch image 2110 clockwise, the smart watch 200 may update the schedule information items 2131 to 2133 at points where the corresponding watch image 2110 is passed through, at a period of 12 hours; para. 0213 - user of the smart watch 200 may rotate the watch image 2110 clockwise so as to easily check upcoming schedule information items; para. 0231 - display the watch image 2410 in a central portion.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Knight, to include displaying, via the display device, an indicium adjacent to the perpendicular section of the annulus for a first time instant, for representing the first time instant; and providing a second means for rotating the indicium around the annulus, thereby changing the first time instant; whereby a user can quickly study activities at any time instant interactively  for the purpose of efficiently indicating specific dates, improving user selection thereof, as taught by Jang (0210 and 0213).

Claim 13:
	Knight fails to explicitly disclose when rotating the indicium in the direction of time travel, and past a full circle, change the date to the next day; when rotating the indicium in the opposite direction of the direction of time travel, and past a full circle, change the date to the previous day, thereby enabling a way to change the date slowly.
	Jang teaches when rotating the indicium in the direction of time travel, and past a full circle, change the date to the next day; when rotating the indicium in the opposite direction of the direction of time travel, and past a full circle, change the date to the previous day, thereby enabling a way to change the date slowly (see Fig. 21-24; para. 0209 - sequentially displays upcoming schedule information items according to a preset gesture input during a moving circle mode; para. 0210 - smart watch 200 may display a plurality of schedule information items 2131 to 2134 in a surrounding region 2120 of a watch image 2110 in a moving circle mode; para. 0212 - continuously dragging the watch image 2110 clockwise, the smart watch 200 may update the schedule information items 2131 to 2133 at points where the corresponding watch image 2110 is passed through, at a period of 12 hours; para. 0213 - user of the smart watch 200 may rotate the watch image 2110 clockwise so as to easily check upcoming schedule information items; para. 0231 - display the watch image 2410 in a central portion.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Knight, to include when rotating the indicium in the direction of time travel, and past a full circle, change the date to the next day; when rotating the indicium in the opposite direction of the direction of time travel, and past a full circle, change the date to the previous day, thereby enabling a way to change the date slowly  for the purpose of efficiently indicating specific dates, improving user selection thereof, as taught by Jang (0210 and 0213).



Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176